DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of April 21, 2020. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the front surface and the rear surface, both of which lack antecedent basis. Art will be applied under the interpretation that the claim recites …from the inlet end to the outlet end…

Claims 2 – 12 are rejected by virtue of their dependence on Claim 1. 

Claim 19 recites the front surface and the rear surface, both of which lack antecedent basis. Art will be applied under the interpretation that the claim recites …from the inlet end to the outlet end…

Claim 19 recites the modular stator insert, which lacks antecedent basis. The stator insert was not previously introduced as being modular. 

Claim 20 is rejected by virtue of its dependence on Claim 19. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidl et al. (hereafter “Kreidl” – US 2007/0059191).

With regards to Claim 1:

Kreidl (Figures 5, 6) discloses a stator segment for a helical gear device, comprising:

a stator tube (stator sleeve 16) including an inner profile with at least two internal sides (see Figure 5 and Paragraph 19: “According to the invention, the stator lining and the stator sleeve are therefore not formed round, but polygonal at the contact surfaces”); and

a first modular stator insert (stator lining 18, see Paragraph 20 for modularity: “Since the stator sleeve and the stator lining are separate parts, the lining can be rapidly replaced when necessary”) including:

an inlet end (end closer to housing 14, Figure 2),

an outlet end (end closer to flange 12, Figure 2),

an outer profile that substantially matches and fits within the inner profile of the stator tube (see Figure 6, and Paragraph 35: “The torsion-resistant arrangement of the lining in the stator sleeve takes place solely by positive locking by means of the polygonal internal and external shape of these elements”), the outer profile extending from the inlet end to the outlet end (see Figure 2 and Paragraph 16), and

an interior helical profile (see Figure 2 for helical shape of chamber 24, and Paragraph 25 describing it as an eccentric screw pump), the interior helical profile defining a central opening through the modular stator insert and extending longitudinally from the front surface to the rear surface (see chamber 24 in Figure 2 and unlabeled bore in Figure 6),

wherein the first modular stator insert is configured to be removably inserted longitudinally into the stator tube along the inner profile (Paragraph 20: ““Since the stator sleeve and the stator lining are separate parts, the lining can be rapidly replaced when necessary”), and wherein the inner profile prevents rotation of the first modular stator insert relative to the stator tube (Paragraph 35: “The torsion-resistant arrangement of the lining in the stator sleeve takes place solely by positive locking by means of the polygonal internal and external shape of these elements”).

With regards to Claim 10:

Kreidl discloses the inner profile includes a convex polygon (see Figures 5, 6, and Paragraph 19: “According to the invention, the stator lining and the stator sleeve are therefore not formed round, but polygonal at the contact surfaces”).

With regards to Claim 12:

Kreidl discloses the first modular stator insert is secured in the stator tube without bonding material (Paragraph 35: “FIG. 5 and FIG. 6 show lining 18 and stator sleeve 16, two separate components, which are not joined together over the whole area even during operation. The torsion-resistant arrangement of the lining in the stator sleeve takes place solely by positive locking by means of the polygonal internal and external shape of these elements”).


Claims 1, 2, 9, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulley et al. (hereafter “Hulley” – US 5474432).

With regards to Claim 1:

Hulley (Figures 2, 3, 6) discloses a stator segment for a helical gear device, comprising:

a stator tube (rigid tubular member 40, Figure 2) including an inner profile with at least two internal sides (see e.g. internal recesses 42, qualifying as “sides”) that extend longitudinally along an interior of the stator tube (Col. 4, Line 19: “axially extending”); and

a first modular stator insert (stator 10, see Col. 4, Lone 38 for modularity: stator 10 “can be discarded and a new stator inserted into the rigid tubular member 40”) including:

an inlet end (end closer to inlet casing 50, Figure 3),

an outlet end (end closer to outlet casing 52, Figure 3),

an outer profile that substantially matches and fits within the inner profile of the stator tube (projections 16 of the stator 10 match and fit with recesses 42 of the rigid tubular member), the outer profile extending from the inlet end to the outlet end (see abstract: “axially extending circumferentially spaced outward projections (16)”), and

an interior helical profile (helical bore 12, see abstract), the interior helical profile defining a central opening through the modular stator insert and extending longitudinally from the front surface to the rear surface (see Figures 2, 3),

wherein the first modular stator insert is configured to be removably inserted longitudinally into the stator tube along the inner profile, and wherein the inner profile prevents rotation of the first modular stator insert relative to the stator tube (Col. 4, Lines 48+: “enables the stator to be removed and replaced without too much difficulty, but prevents any relative movement between the stator, and the rigid tubular member, in use”).

With regards to Claim 2:

Hulley discloses a stopper ring (holder members 80, 82, Figure 6) fixedly attached to at least one end of the stator tube, wherein the stopper ring prevents longitudinal movement, in at least one direction, of the first modular stator insert within the stator tube (Col. 5, Lines 3: “ensuring that excessive axial compression of the rubber stator material is not produced” – with excessive compression minimized by preventing excessive axial movement).

With regards to Claim 9:

the interior helical profile is configured to receive a rotor (rotor 56) therein.

With regards to Claim 11:

Hulley discloses the first modular stator insert has a length of at least two inches (Col. 6, Lines 18+ discusses the total length of the semi-annular holders as 5 mm with the stator extending 1 mm therebeyond – this implies a scale to Figure 6, meaning that the stator is approximately 80 mm or 3.1 inches, which is greater than two inches).

With regards to Claim 12:

Hulley discloses the first modular stator insert is secured in the stator tube without bonding material (Col. 4, Lines 28: “surfaces of the tube are accurately cooperable with the outer surfaces of the stator, i.e., so that the stator fits very snugly therein”, combined with the fact that “when the stator itself wears, this can be discarded and a new stator inserted into the rigid tubular member 40”, is evidence of no adhesive or bond material).

With regards to Claim 19:

a stator insert (stator 10) for a stator segment, the stator insert including:

an inlet end (end closer to inlet casing 50, Figure 3),

an outlet end (end closer to outlet casing 52, Figure 3),

a non-circular outer profile that substantially matches and fits within an inner profile (see Figure 2, projections 16 of the stator 10 match and fit with recesses 42 of the rigid tubular member) of a stator tube (rigid tubular member 40, Figure 2), the outer profile extending from the inlet end to the outlet end (see abstract: “axially extending circumferentially spaced outward projections (16)”), and

an interior helical profile (helical bore 12, see abstract), the interior helical profile defining a central opening through the modular stator insert (see Col. 4, Lone 38 for modularity: stator 10 “can be discarded and a new stator inserted into the rigid tubular member 40”) and extending longitudinally from the front surface to the rear surface (see Figures 2, 3), 

wherein the modular stator insert is configured to be removably inserted longitudinally into the stator tube along the inner profile, and wherein the matched outer profile and inner profile prevents rotation of the first modular stator insert relative to the stator tube (Col. 4, Lines 48+: “enables the stator to be .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 8, 11, 13, 14, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulley et al. (hereafter “Hulley” – US 5474432) in view of Delpassand et al. (hereafter “Delpassand” – US 2006/0182644).

With regards to Claim 3:

Hulley does not explicitly disclose two or more second modular stator inserts, wherein the two or more second modular stator inserts are stacked end-to-end with the first modular stator insert inside the stator tube to form a continuous helical chamber. Delpassand (Figures 1, 2) teaches a progressive cavity section (100) including two or more second modular stator inserts (elastomer sections 120A-13), wherein the two or more second modular stator inserts are stacked end-to-end with the first modular stator insert inside the stator tube to form a continuous helical chamber (Paragraph 26: “a plurality of longitudinal sections 120A, 120B, 120C, and 120D, which are referred to collectively as 120A-D, deployed end-to-end in the stator tube 140. In the exemplary embodiment illustrated on FIG. 2, the sections 120A-D are substantially identical and are rotationally aligned with one another in the tube 140 such that the helical lobes 160 extend substantially continuously from one end of the stator 105 to the other”). These elastomer sections are enclosed within a rigid outer stator tube (140). Stacking sections allows for increased length of the progressing cavity while still promoting “field service flexibility. For example, worn or damaged stator sections may be replaced in the field at considerable savings of time and expense. Alternatively, stator sections may be replaced, for example, to optimize power section performance (e.g., with respect to speed and power)” (Paragraph 10 of Delpassand). Given the teachings of Delpassand, it would have been 

With regards to Claim 4:

The Hulley modification of Claim 3 teaches the inner profile prevents rotation of the first modular stator insert and the two or more second modular stator inserts relative to each other (see projections 16 of Hulley preventing rotation and Col. 4, Lines 48+ of Hulley: “enables the stator to be removed and replaced without too much difficulty, but prevents any relative movement between the stator, and the rigid tubular member, in use”).

With regards to Claim 5:

The Hulley modification of Claim 3 does not explicitly teach the first modular stator insert includes a metal material, and wherein the two or more second modular stator inserts include a non-metal material. Delpassand teaches that the outer stator tube (140) is made of “steel” (Paragraph 25), while the plurality of modular inserts (120A-120D) are made of a “comparatively rigid (preferably metallic)” component (Paragraph 25) with “a resilient elastomer liner 112” on the inner surface thereof. As such, all of the modular inserts (i.e. the first and the two are more second inserts) are composed of both metallic and non-metallic 

With regards to Claim 6:

The Hulley modification of Claim 5 teaches the first modular stator insert includes a metal material and a non-metal material (as per Delpassand, the plurality of modular inserts (120A-120D) are made of a “comparatively rigid (preferably metallic)” component (Paragraph 25) with “a resilient elastomer liner 112” on the inner surface thereof”).



The Hulley modification of Claim 5 teaches the first modular stator insert includes one or more of a bronze material, a ceramic material, or hardened tool steel (Paragraph 28 of Delpassand: “stator sections (e.g., stator sections 120A-D shown on FIG. 2) are preferably cast from a steel or aluminum alloy, for example, using conventional investment casting techniques”).

With regards to Claim 8:

The Hulley modification of Claim 5 teaches the first modular stator insert includes a metal material (Paragraph 28 of Delpassand: “stator sections (e.g., stator sections 120A-D shown on FIG. 2) are preferably cast from a steel or aluminum alloy”) and an elastomeric coating (elastomer liner 112) that is cured prior to insertion of the first modular stator insert into the stator tube (Paragraph 31 of Delpassand: “elastomer liner 212 may be formed by deploying a helical stator core coaxially in the concatenated stator sections and a suitable elastomer material injected into the helical cavity between the stator core and the concatenated stator sections”). Note that the feature of curing prior to insertion of the first modular stator insert into the stator tube is regarded as product by process language and that as per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 

With regards to Claim 11:

For the sake of compact prosecution, Hulley does not explicitly disclose the first modular stator insert has a length of at least two inches. Delpassand teaches that “Sections 120A-D may also have substantially any suitable length, but typically have a length in the range from about 15 to about 60 centimeters (6 to 24 inches)” (Paragraph 26), stating that this is appropriate for “subterranean drilling applications. As per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Hulley teaches a progressive cavity pump typically used for downhole drilling. As such, Hulley teaches the general conditions of the prior art. Delpassand teaches a specific range of lengths appropriate for downhole drilling. One of ordinary skill in the art would have found it obvious to optimize the length for the specific application and have a reasonable expectation of success modifying Hulley to the recited range given the similar applications of both Hulley and Delpassand. 

With regards to Claim 13:

Hulley discloses a method for assembling a stator segment, the method comprising:

providing a stator tube (rigid tubular member 40, Figure 2) with a non-circular inner profile (see Figure 2, internal recesses 42);

selecting modular stator insert (stator 10) with an exterior profile that matches the inner profile and fits within the inner profile (see Figure 2, (projections 16 of the stator 10 match and fit with recesses 42 of the rigid tubular member);

inserting the selected modular stator insert into the stator tube, wherein the inner profile prevents rotation of the modular stator insert relative to the stator tube (Col. 4, Lines 48+: “enables the stator to be removed and replaced without too much difficulty, but prevents any relative movement between the stator, and the rigid tubular member, in use”); and 

securing a stopper ring (holder members 80, 82, Figure 6) at an end of the stator tube to prevent longitudinal movement, in at least one direction, of the modular stator insert within the stator tube (Col. 5, Lines 3: “ensuring that excessive axial . 

Hulley does not explicitly disclose inserts (plural), i.e. multiple inserts. Delpassand (Figures 1, 2) teaches a progressive cavity section (100) including two or more second modular stator inserts (elastomer sections 120A-13), wherein the two or more second modular stator inserts are stacked end-to-end with the first modular stator insert inside the stator tube to form a continuous helical chamber (Paragraph 26: “a plurality of longitudinal sections 120A, 120B, 120C, and 120D, which are referred to collectively as 120A-D, deployed end-to-end in the stator tube 140. In the exemplary embodiment illustrated on FIG. 2, the sections 120A-D are substantially identical and are rotationally aligned with one another in the tube 140 such that the helical lobes 160 extend substantially continuously from one end of the stator 105 to the other”). These elastomer sections are enclosed within a rigid outer stator tube (140). Stacking sections allows for increased length of the progressing cavity while still promoting “field service flexibility. For example, worn or damaged stator sections may be replaced in the field at considerable savings of time and expense. Alternatively, stator sections may be replaced, for example, to optimize power section performance (e.g., with respect to speed and power)” (Paragraph 10 of Delpassand). Given the teachings of Delpassand, it would have been obvious to one of ordinary skill in the art to modify Hulley by stacking a plurality of the 

With regards to Claim 14:

The Hulley modification of Claim 13 teaches removing, from the stator tube, one or more previously used modular stator inserts prior to the inserting (Col. 4, Line 38 of Hulley: “when the stator itself wears, this can be discarded and a new stator inserted into the rigid tubular member 40”, Paragraph 10 of Delpassand: “worn or damaged stator sections may be replaced in the field at considerable savings of time and expense”).

With regards to Claim 16:

The Hulley modification of Claim 13 does not explicitly teach inserting the selected modular stator inserts into the stator tube comprises: inserting at least one of the modular stator inserts having a cured elastomeric material. Delpassand teaches that the outer stator tube (140) is made of “steel” (Paragraph 25), while the plurality of modular inserts (120A-120D) are made of a “comparatively rigid (preferably metallic)” component (Paragraph 25) with “a resilient elastomer liner 112” on the inner surface thereof. As such, all of the modular inserts (i.e. the first and the two are more second inserts) are composed of both metallic and non-metallic materials. As per Delpassand, such a 

With regards to Claim 17:

The Hulley modification of Claim 16 teaches inserting the selected modular stator inserts into the stator tube comprises: inserting a first one of the modular stator inserts (e.g. section 120A of Delpassand) having a first material (the stator , and inserting a second one of the modular stator inserts (e.g. section 120B of Delpassand) having a second material (the stator, in addition to metal, also having an elastomeric material).

With regards to Claim 18:

The Hulley modification of Claim 13 teaches inserting the selected modular stator inserts into the stator tube comprises: aligning an interior helical profile of a first one of the modular stator inserts with an interior helical profile of a second one of the modular stator inserts (see abstract of Delpassand: “The stator sections are rotationally aligned so that each of the internal lobes extends in a substantially continuous helix from one end of the stator to the other”).

With regards to Claim 20:

Hulley does not explicitly disclose the stator insert includes an elastomeric coating that is cured prior to insertion of the stator insert into the stator tube. Delpassand teaches that the outer stator tube (140) is made of “steel” (Paragraph 25), while the plurality of modular inserts (120A-120D) are made of a “comparatively rigid (preferably metallic)” component (Paragraph 25) with “a resilient elastomer liner 112” on the inner surface thereof. As such, all of the modular inserts (i.e. the first and the two are more second inserts) are composed of both metallic and non-metallic materials. As per Delpassand, such a .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hulley et al. (hereafter “Hulley” – US 5474432) in view of Delpassand et al. (hereafter “Delpassand” – US 2006/0182644), further in view of Akbari et al. (hereafter “Akbari” – US 2011/0116960).

With regards to Claim 15:

The Hulley modification of Claim 13 does not explicitly teach cleaning, after the removing, the inner profile of the stator tube. Akbari teaches a downhole motor stator system including a stator tube (208) and stator inserts (204). Akbari teaches that once the inserts are worn, the “worn stator insert is removed from the stator tube 502” and “the inner surface of the stator tube 502 is cleaned” (Paragraph 41). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Hulley as modified in the rejection of Claim 13 by cleaning the inner profile of the stator tubes prior to inserting a new stator insert in order to ensure the “surfaces of the tube are accurately cooperable with the outer surfaces of the stator, i.e., so that the stator fits very snugly therein”, as per Col. 4, Lines 28 of Hulley. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Maurer et al. (DE 2907392) – see Figure 4, projections 11 of stator lining that match inner recesses of tube 1 to prevent relative rotation.

Tekneyan et al. (US 2009/0074599) – see Figures 3, 4, polygonal stator tube and stator insert. 

Hashima et al. (WO 2012/090968) – see Figures 3, 7, polygonal stator tube and matching stator insert. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 25, 2022